Citation Nr: 1118728	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  10-09 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 2001 to April 2005.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in August 2009.  A statement of the case was issued in February 2010, and a substantive appeal was received in March 2010.  The Veteran appeared at a December 2010 hearing before the Board at the RO.  A transcript is of record.    

Although the Veteran initiated a claim of entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling, that was denied by rating decision in November 2008, his substantive appeal expressly limited the appeal to the issue listed on the first page of this decision. 

Additional evidence and a written waiver of preliminary RO review were both received in December 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement received in March 2010, the Veteran claimed that his service-connected disabilities are the reasons that he was rated totally disabled by the Social Security Administration (SSA).  At the December 2010 hearing before the Board at the RO, the Veteran and his wife altogether testified that due to his PTSD, it was difficult for him to leave the house and to communicate with others via telephone.  The Veteran further testified that due to his ankle disability, he would fall.  He reported that he could not carry things up stairs.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  Provided that if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If a veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Excluding the period for which a temporary total rating is in effect (from September 4, 2009), service connection is in effect for PTSD rated 30 percent from November 20, 2006, 70 percent from July 31, 2008, and from November 1, 2009.  Service connection is also in effect for residuals of cervical spine strain, residuals of thoracolumbar spine strain, tinnitus, left ankle scar, and right ankle scar all rated 10 percent from April 16, 2005.  Additionally, service connection is in effect for left ankle and right ankle post operative Brostrom-Gould surgery, which are noncompensable from April 16, 2005 and rated 10 percent from May 21, 2007.  Service connection is further in effect for gastritis, right shoulder status post cyst removal scar and face latex allergy which are all noncompensable from April 16, 2005.  The Veteran is also service connected for right jaw temporomandibular joint (TMJ) disc adhesions, rated 10 percent from April 16, 2005 and noncompensable from July 31, 2008.  Overall, the percentage criteria listed under 38 C.F.R. § 4.16(a) have been met.  However, the Board must still consider whether the Veteran is unemployable by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

When the Veteran was afforded a VA examination in March 2005, the VA examiner noted that with bilateral ankle Brostrom-Gould, the Veteran experienced swelling; pain in hips, back and knees; and difficulty standing and walking.  It was noted that these symptoms occurred constantly, and the Veteran reported having incapacitating episodes as often as once per year that lasted for 50 days.  Over the past year, he had three incidents of incapacitation for a total of 100 days.  Two physicians had recommended bed rest.  It was noted that the bilateral ankles Brostrom-Gould has resulted in 9 times lost from work per week.  As for left knee soft tissue damage, the Veteran experienced loss of feeling, pain in hip and back, and leg giving out.  The symptoms he described occurred constantly.  He reported that the soft tissue damage did not cause incapacitation, but there was functional impairment-difficulty in knee/leg movement.  Nevertheless, the soft tissue damage did not result in any time lost from work.

The VA examiner also noted that the Veteran had rotator cuff right shoulder condition that gave the Veteran limited mobility, but did not result in any time lost from work.  As for the Veteran's lower back, he noted that the Veteran had pain that occurred constantly.  With medication, the Veteran was able to function at the time of pain.  The Veteran reported incapacitating episodes as often as three times per year that lasted for three days.  Over the past year, he had no incidents of incapacitation.  The functional impairment is limited mobility.  As for his stomach disability, the Veteran reported experiencing frequent stomach pain located at his stomach and sides.  This has not resulted in any time lost from work.  The VA examiner also noted that there is no functional impairment resulting from the scar on the Veteran's right shoulder, the right shoulder cyst removal, skin condition of the hands and right shoulder, and latex allergy of the face.  These have not resulted in any time lost from work.  

The VA examiner remarked that the Veteran is unable to climb stairs, perform gardening activities and push a lawn mower because of limited mobility due to pain.  At the time of the examination, it was noted that the Veteran's occupation was that of an office worker, which he had performed since 2002.  He was employed at the same job at the time of the examination.  The VA examiner found that the effect of the conditions on the Veteran's daily activities was limited from bending, stooping and crouching.

A March 2006 VA treatment record shows that the Veteran had experienced increased withdrawal and avoidance of crowded public situations.

When the Veteran was seen at the VA in June 2006, the Veteran's wife voiced concerns regarding the Veteran's emotional distance and irritability.  It was observed that the Veteran demonstrated significant difficulty empathizing with her as she spoke about her feelings and noted that his affect was depressed.  The Veteran spoke of increasing difficulties at work.

A VA social worker noted in an October 2006 treatment record that the Veteran generally isolated himself and felt distant/cut off from others and emotionally numb all of the time.  The social worker believed that the degree of severity of the Veteran's PTSD symptoms has impaired his abilities to function both occupationally and socially.

In a statement received in March 2007, the Veteran reported that his mood was unpredictable in that he would be quick to anger (and most times for no reason at all); that he was unable to be in public places with large crowds; that he had to drink to socialize; that he had problems holding a steady job since he had trouble being around others and had the need to hibernate; that he would profusely sweat in public being nervous; and that he would avoid contacting others through direct contact and phone conversations.
 
In a March 2007 letter, a VA staff psychologist noted that the Veteran's symptoms of PTSD and bipolar disorder included intrusive memories and recollections from his combat experiences; anxiety and depression; hyperarousal; racing thoughts; and hypomanic behavior.  

An August 2007 VA mental health psychiatry consultation shows that the Veteran shared that "I just went on a San Diego trip for work and I am wreck being around people.  Being around people is hard."  It was also noted that he had moved from Atlanta since it was too much for him to deal with people.  The Veteran's Global Assessment of Functioning (GAF) score was 63, which is indicative of mild symptoms. 

When the Veteran was afforded a VA examination in November 2007, he stated that he worked a variety of different jobs, including juvenile corrections and at a laboratory at the Charleston Navy Base.  At the time of the examination, the Veteran was working in software development and was working on pursuing his Master's Degree online.  It was noted that the Veteran avoided socializing and that when coworkers asked him to do something after work, he usually declined.  The VA examiner found that the Veteran displayed significant problems with concentration, attending and verbal comprehension.  He noticed that the Veteran did present with a histrionic personality style, unable to provide specific information and at times, displaying discordant affect, chuckling or smiling when describing painful or traumatic experiences.  The Veteran's GAF score was a 60, which is indicative of moderate symptoms.    

A January 2008 VA treatment record shows that the Veteran's GAF score was 64, which is indicative of mild symptoms.

In a statement received in August 2009, the Veteran reported that doctors at the VA medical center in Charleston, South Carolina have recommended that he not work due to continued treatment and therapy for his service connected disabilities.  Attached were letters from B.L.O., who in April 2008 and May 2008 stated that the Veteran is not able to tolerate his present treatment and will need to be out of work while adjustments were made.  It was noted that the Veteran would require one to two weeks for the changes to take effect.  A review of the April 2008 and May 2008  VA treatment records altogether shows that the Veteran complained about his job.  He revealed that he was working with people he could not tolerate and was relegated to a separate building that provided even less stimulation.  It was noted that the Veteran was attempting a job search without success.  His GAF score in May 2008 was 45, which is indicative of serious symptoms.

A September 2008 VA examination report shows impressions of chronic lumbosacral and cervical strain, scar from cyst removal of the right shoulder, latex allergy with no current clinical evidence, right ankle status post Brostrom procedure x2 with residual pain and swelling, left ankle Brostrom procedure x1 with residual pain and swelling, and mild gastritis.  The VA examiner found that none of the aforementioned disabilities should prevent the Veteran from obtaining and maintain gainful employment, certainly as a computer software tester.

An October 2008 request for employment information, the Veteran wrote that from June 2007 to June 2008, he worked as a Field Service Engineer.  

June 2009 and July 2009 VA treatment records show that the Veteran had extreme anxiety, agitation, social isolation, emotional detachment, intrusive memories, avoidance, hypervigilance, and hyperarousal.  The Veteran acknowledged that he had severe difficulty keeping a schedule, dealing with authority, dealing with coworkers, and managing change or multiple instructions.  It was noted that the Veteran had been unemployed for several months and was not having any success in finding a job.  The Veteran complained about significant pain in both ankles.    

The Board notes that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A June 2009 VA treatment record shows a GAF score of 47, which is indicative of serious symptoms.

A September 2009 VA treatment record shows that the Veteran found that flashbacks, intrusive thoughts, emotional and physical isolation from others and inability to concentrate to be the most troubling.  It was noted that a review of the records shows that he had demonstrated improvement in symptoms through outpatient treatment, however, symptoms continued to negatively affect his marriage and ability to work. 

A November 2009 treatment record from Adebola Rojugbokan, M.D. shows that the Veteran complained that his ankles had gotten progressively worse and was worse with walking, standing, or putting pressure on it.  Upon physical examination, Dr. Rojugbokan observed that there was marked decreased range of motion of the ankles bilaterally due to surgery.  Dr. Rojugbokan observed that the Veteran was alert and oriented in all three spheres and that his mood and affect were normal.  It was observed that the Veteran's speech was clear and his thought content was coherent.  It was additionally noted that the rest of the Veteran's psychiatric examination was grossly normal.  Overall, Dr. Rojugbokan found that the Veteran was able to walk with his braces and to think and reason.

A November 2009 SSA mental residual functional capacity reveals that the Veteran was not significantly limited in his ability to remember locations and work-like procedures; understand, remember and carry out very short and simple instructions; sustain an ordinary routine without special supervision; work in coordination with or proximity to others without being distracted by them; make simple work-related decisions; asked simple questions or request assistance; be aware of normal hazards and take appropriate precautions; and travel in unfamiliar places or use public transportation.  However, the Veteran was moderately limited in his ability to understand, remember and carry out detailed instructions; maintain attention and concentration for extended periods; perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances; accept instructions and respond appropriately to criticism from supervisors; get along with coworkers or peers without distracting them or exhibiting behavioral extremes; maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; and set realistic goals or make plans independently of others.  The assessment also reveals that the Veteran was markedly limited in his ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; ability to interact appropriately with the general public; and the ability to respond appropriately to changes in the work setting.  

The medical consultant noted that the Veteran is able to understand and remember short and simple instructions, but could not understand and remembered detailed instructions.  She further noted that the Veteran does not have the ability to complete a normal work-day and work week without interruptions from psychologically based symptoms or to perform at a consistent pace without an increasable number of cooling off periods.  She additionally noted that the Veteran did not have to ability to interact appropriately with the general public, and to respond appropriately to routine changes in the workplace.  She added that the Veteran had difficulty leaving the house and being in public, and has active symptoms of affective disorder and PTSD.  She concluded that the Veteran's symptoms and impairments currently are severe enough to preclude the performance of even simple, repetitive work tasks.

When the Veteran was afforded a VA examination in January 2010, he stated that he was unable to keep a job due to his social anxiety stemming from his PTSD.  The Veteran's wife believed that if the Veteran did not have PTSD, he would be able to work.  She added that he had sore ankles, back and neck as well has high cholesterol.  The Veteran's wife complained of his inability to complete a sentence and described his short term memory as "poor".   

The VA examiner noted that he did not get the impression that the Veteran's communication was poor as his wife had implied.  The VA examiner observed that the Veteran was oriented to person, place, time, and situation; that his rate and flow of speech appeared adequate, logical and relevant; and that sensorium appeared to be clear.  The VA examiner found that social function was nil, and that thought processes and communication did not evidence cognitive impairment.  The VA examiner diagnosed PTSD, mild increase in symptoms.  The Veteran's GAF score was 46, which is indicative of serious symptoms. 

The Veteran was also afforded a VA examination for his ankle in January 2010.  He reported that he was unable to play any sports, go shopping, walk more than 20 minutes, jump, do repetitive stairs and lift more than 20 pounds.  He also had difficulty with balance.  It was noted that the Veteran had not been working for greater than a year because of his PTSD.  The impression was that the Veteran had bilateral ankle ligamentous injuries requiring surgical repair.

A February 2010 VA mental health PCT progress note shows that the Veteran was alert.  He had fair eye contact and no psychomotor disturbance.  His speech was seen as normal rate, tone and volume.  His grooming and hygiene were deemed good.  At the time, he was oriented person place and time, and his mood was seen as stable and appropriate for appointment context.  His affect was described as flat.  His thought process was deemed linear, logical and goal directed.  No evidence of perceptual disturbances was noted.  When asked if he felt distant or cut off from others, the Veteran responded, "Extremely".  When asked if was feeling irritable or having angry outburst; difficulty concentration and being "SUPERALERT" or watchful or on guard; and feeling jumpy or easily startled, the Veteran answered, "Quite a bit".  When asked if the aforementioned problems made it difficult for him to work, take care of things at home or get along with other people, he stated that it was "Very difficult".  

A February 2010 VA medical record shows that the Veteran's symptoms of PTSD severely impair his ability to function in most, or all important areas-social, interpersonal, emotional and occupation.  The VA social worker noted that symptom severity is and has been sufficient to preclude the Veteran from obtaining or maintaining gainful employment for the foreseeable future.  

At the December 2010 hearing before the Board at the RO, the Veteran testified that he has a Bachelor in Business Administration.  The Veteran admitted that he loved working for Command and Control Personal Computers and found that it was a fun job.  However, just being around others was his biggest problem.  When asked if was able to perform any type of work responsibilities either in his degree or in his specialized rating, the Veteran stated that he had not been able to since he was not able to leave the house.  When asked if he sought a job where he actually worked from home, the Veteran shared his dislike for using the telephone.  

An undated résumé shows that the Veteran last worked as a systems integration analyst from March 2007 to April 2008.  Prior to that, he was an assistant store manager for a candy store, worked in customer service at a hardware store, worked in juvenile corrections, and worked as a Ground Operations Specialist/Combat Engineer in service.  The Veteran's computer skills included Microsoft Office 2003, military software, and IBM Rational 2003.  He received a Bachelor's Degree in Business Administration in Management and a Diploma in Personal Computer.
 
The evidence in this case is somewhat equivocal and certainly does not compel the conclusion that the Veteran is unable to engage in gainful employment solely due to his service-connected disabilities.  However, after weighing the evidence both pro and con, the Board believes that such evidence is in a state of equipoise.  More recent medical reports suggest an increase in PTSD symptomatology which would certainly hamper the Veteran in any attempt to deal with others in a work setting and with the general public.  The Board notes that the Veteran's GAF score went as low as 45, which is indicative of serious symptoms that include serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  While a September 2008 VA examination report shows that none of disabilities listed should prevent him from obtaining and maintain gainful employment, it appears that the examiner was only considering physical disabilities and not impairment due to PTSD.  

It appears to the Board that the Veteran is arguably incapable of performing the essential acts required by employment in a sedentary setting.  As previously discussed, the Veteran had difficulty working with others and had an aversion to telephone conversations.  Significantly, some evidence suggests that the Veteran might have difficulty leaving his home to go to work.  Although the Veteran was able to compete a degree online in the past, the Board finds the Veteran's current difficulty in keeping a schedule, dealing with authority and managing change or multiple instructions problematic.  

Further, with his physical limitations, it is doubtful if the Veteran can keep and maintain substantial employment in a physically demanding job.  Here, the Veteran's ankle disabilities made it difficult to stand, walk, lift and jump.  The pain from his disabilities also made it difficult for him to push a lawn mower or even garden.  He was also not able to bend, stoop and crouch.  Additionally, the Veteran had experienced incapacitating episodes due to his bilateral ankle and low back disabilities.  

The Board further finds that the Veteran's and his wife's testimony taken under oath to be credible.  Further, an October 2006 VA treatment records reflects that the severity of his PTSD has impaired his abilities to function occupationally and socially, and a February 2010 VA treatment record shows that the severity of his PTSD precludes him from obtaining and maintaining gainful employment in the foreseeable future, the Board finds that since the negative evidence is in a state of balance with the positive evidence, entitlement to a total rating based on individual unemployability is warranted.  38 U.S.C.A. § 5107(b). 

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in August 2008, the Veteran was furnished notice of the manner of assigning an  effective date.   He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determination which will be made by the RO in giving effect to the Board's grant of a total rating. 


ORDER

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is warranted.  The appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


